Opinion by
Johnson, J.
At the trial an additional collector’s memorandum was received in evidence. In the memorandum the collector conceded that since the transmittal of the protest to the court, the importer had supplied him with the record of outward manifest, which proved to be correct, and that had said information been in his possession at the time of the review of the protest, the drums would have been entitled to free entry under paragraph 1615, supra. In view of the collector’s concession and following Abstracts 47521, 53676, and 53865, the claim of the plaintiff was sustained.